                 Case 1:20-cv-00241-GSA Document 16 Filed 03/22/21 Page 1 of 1



 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   CHARLES F. JUSTUS IV,                    1:20-cv-00241-GSA-PC
 9                                            ORDER STRIKING MOTION FOR LACK
                    Plaintiff,                OF SIGNATURE
10                                            (ECF No. 15.)
           vs.
11
     DELACRUZ, et al.,
12
                   Defendants.
13

14          Charles F. Justus IV (“Plaintiff”) is a state prisoner proceeding pro se and in forma
15   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. On March 17, 2021, Plaintiff
16   filed a motion for an order directing the defendants to answer the complaint. (ECF No. 15.) The
17   document is unsigned. All filings submitted to the court must bear the signature of the filing
18   party. Local Rule 131; Fed. R. Civ. P. 11(a). Accordingly, IT IS HEREBY ORDERED that
19   Plaintiff's motion, filed on March 17, 2021, is STRICKEN from the record for lack of signature.1
20
     IT IS SO ORDERED.
21

22       Dated:     March 22, 2021                               /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27
     1
      A document which is “stricken” will not be considered by the Court for any purpose. (Informational
28   Order, ECF No. 4 at 2:7-8.)
